Citation Nr: 0601736	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's mechanical low back pain, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic cervical strain, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-operative left knee injury 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5261.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1985 to July 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which increased the 
disability evaluation for the veteran's chronic cervical 
strain from 10 to 20 percent and denied an increased 
evaluation for the veteran's mechanical low back pain, an 
evaluation in excess of 30 percent for his post-operative 
left knee injury residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, an evaluation in excess of 10 
percent for his post-operative left knee injury residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5260, an evaluation in excess of 10 percent for his 
post-operative left knee injury residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261, and a 
total rating for compensation purposes based on individual 
unemployability.  In July 2004, the RO granted a temporary 
100 percent evaluation under the provisions of 38 C.F. R. 
§ 4.30 for the veteran's post-operative left knee injury 
residuals for the period from May 7, 2004, to June 30, 2004, 
based upon convalescence following a May 2004 surgical 
procedure.  In October 2004, the RO granted an extension of 
the temporary total evaluation for the veteran's left knee 
disorder under 38 C.F.R. § 4.30 to August 31, 2004.  In 
August 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that his chronic lumbar spine, cervical 
spine, and left knee disabilities have increased in severity; 
warrant assignment of a combined 100 percent schedular 
rating; and render him unable to secure and follow any form 
of substantially gainful employment.  At the August 2005 
hearing before the undersigned Veterans Law Judge, the 
veteran testified that he received ongoing medical and 
chiropractic treatment for his lumbar and cervical spine 
disabilities.  An August 2005 written statement from Leo W. 
Raisis, M.D., conveys that: he has provided ongoing treatment 
of the veteran; the veteran receives ongoing chiropractic 
treatment for his lumbosacral spine disability; and the 
veteran had progressively worsening left knee degenerative 
arthritis which rendered him "a candidate for left total 
knee replacement."  Clinical documentation of the cited 
medical and chiropractic treatment is not of record.  

A February 2001 VA treatment entry states that the veteran 
was in a VA vocational rehabilitation program.  The veteran 
testified at the hearing before the undersigned Veterans Law 
Judge that his service-connected disabilities have 
necessitated that he miss between 90 and 100 days from both 
his previous position with the Social Security Administration 
(SSA) and his current position with the United States 
Department of Labor.  Neither the veteran's VA vocational 
rehabilitation folder nor his SSA and United States 
Department of Labor sick leave records have been incorporated 
into or otherwise associated with the claims files.  

The VA should obtain all relevant VA, other governmental, and 
private treatment records and other documentation which could 
potentially be helpful in resolving the veteran's claims.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes which encompassed the left knee in 
April 2004.  A May 2004 VA treatment record states that the 
veteran underwent a left knee arthroscopic procedure which 
included a partial meniscectomy and removal of loose bodies.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that an additional VA examination 
for compensation purposes would be helpful in determining the 
veteran's current post-operative left knee disability 
picture.  

In March 2003, the veteran submitted a claim for chronic 
hypercholesteremia.  In July 2003, the veteran submitted a 
claim for service connection for chronic lumbar spine 
degenerative disc disease.  The RO has not had an opportunity 
to address the claims.  The Board finds that the issue of 
service connection for chronic lumbar spine degenerative disc 
disease is inextricably intertwined with the certified issue 
of an increased evaluation for the veteran's mechanical low 
back pain.  The Board finds further that the issues of 
service connection for chronic hypercholesteremia and chronic 
lumbar spine degenerative disc disease to be inextricably 
intertwined with the certified issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability given that determinations as to 
total ratings under 38 C.F.R. § 4.16 require an accurate 
assessment of the industrial and functional impairment 
associated with all of the veteran's service-connected 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all non-VA 
treatment of his chronic lumbar spine, 
cervical spine, and post-operative left 
knee disabilities since April 2004 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Leo W. Raisis, M.D., and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Upon receipt of the appropriate 
releases, contact both the SSA and the 
United States Department of Labor and 
request copies of the veteran's relevant 
personnel records including sick leave 
documentation beginning in 2001 for 
incorporation into the record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran from April 2004 
to the present, including that provided 
at the Cincinnati, Ohio, VA Medical 
Center and not already of record, be 
forwarded for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his lumbar spine, cervical 
spine, and post-operative left knee 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's lumbar spine, cervical spine, 
and left knee disabilities with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his cervical 
and lumbar spinal segments and left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's lumbar spine, 
cervical spine, and left knee 
disabilities upon his vocational 
pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then adjudicate the issues of service 
connection for both chronic lumbar 
degenerative disc disease and chronic 
hypercholesteremia.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  



6.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
his mechanical low back pain and chronic 
cervical strain; an evaluation in excess 
of 30 percent for his post-operative left 
knee injury residuals under the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; an evaluation in 
excess of 10 percent for his 
post-operative left knee injury residuals 
under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260; an 
evaluation in excess of 10 percent for 
his post-operative left knee injury 
residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5261; and 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

